SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): January 30, 2008 ATLANTIC BANCGROUP, INC. (Exact name of registrant as specified in its charter) Florida 001-15061 59-3543956 (State or other jurisdiction Commission File Number (I.R.S. Employer Of incorporation) Identification No.) 1315 South Third Street Jacksonville Beach, Florida 32250 (address of principal executive offices) Registrant’s telephone number: (904) 247-9494 ITEM 2.02.Results of Operation and Financial Condition On January 30, 2008, Atlantic BancGroup, Inc. (the “Company”) issued a press release announcing its financial results for the quarter and year ended December 31, 2007. A copy of the press release is furnished as Exhibit 99.1 to this report. ITEM 9.01.Financial Statements and Exhibits. (c) Exhibits. The following exhibit is being furnished with this Report: 99.1 Press Release (solely furnished and not filed for purposes of Item 9.01). Date:January 30, 2008 Atlantic BancGroup, Inc. (Registrant) By: /s/ David L. Young David L. Young Principal Financial Officer
